Opinion issued October 17, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00804-CV
____________

IN RE GLENN T. HAMPTON, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	On July 31, 2002, relator, Glenn T. Hampton, filed an "Application for Writ of
Mandamus in Arrest of Judgment Declaring Heirship in Probate Court No. 2 Docket
No. 240,859 and for Permanent Injunction to Enjoin Defendants from, and to
Dismiss, all litigation in The Estate of Edith Berry Hampton, deceased, for want of
due process, Extrinsic Fraud, and total absence of jurisdiction."  In the petition,
relator prays that "this Honorable Court of Appeals, First District of Texas, will enter
judgment in favor of Appellant ordering abandonment of all litigation in Probate
Court No. Two (2), in No. 240,859(-401), in the matter of the estate of Edith Berry
Hampton, deceased."
	We deny the petition for writ of mandamus.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.     The Honorable Frank C. Price, former Justice, Court of Appeals, First District of
Texas at Houston, participating by assignment.